Citation Nr: 0520637	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for visual 
impairment due to histoplasmosis, and if so, whether service 
connection for the disability is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from October 1966 to October 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for visual impairment due 
to histoplasmosis.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	In a January 2000 rating decision, the RO denied the 
veteran's request to reopen his claim for visual impairment 
due to histoplasmosis: the veteran did not perfect an appeal 
following the January 2000 denial of his claim.

2.	Evidence submitted subsequent to the RO's January 2000 
decision regarding the veteran's claim to reopen the issue of 
service connection for visual impairment due to 
histoplasmosis by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim, and is not cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim.

CONCLUSIONS OF LAW

1.	The RO's January 2000 decision is final as to the claim of 
service connection for visual impairment due to 
histoplasmosis. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for visual impairment 
due to histoplasmosis has been submitted. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran's claim of entitlement to service connection for 
a visual impairment disability due to histoplasmosis was 
previously denied by the Board and the RO. In January 1997, 
the Board denied the claim on the basis that there was 
insufficient evidence and medical opinion to show that the 
veteran's ocular histoplasmosis syndrome disability 
manifested or was aggravated during service. The Board 
reviewed and compared medical opinions, including one by VA 
physician, Dr. T.S., which recommended that the veteran's 
onset of histoplasmosis disability during his military 
service could not be ruled out; to the contrary findings and 
conclusions offered by an independent medical examiner. The 
Board ultimately concluded that the available evidence and 
medical opinion did not show the disability to have started 
during service or to have been aggravated during service, 
such that it caused his post-service visual impairment. The 
veteran submitted a subsequent request to reopen, but the RO 
issued a rating decision in January 2000, which denied the 
claim to reopen. The decision was not appealed.

The veteran submitted another request to reopen the case in 
June 2002, but the RO issued a rating decision determining 
that new and material evidence had not been received to 
reopen the claim. The veteran filed a timely Notice of 
Disagreement and the case was certified for appeal to the 
Board. 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105 (West 2002). The exception to this rule is 38 U.S.C.A. § 
5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim. When an appellant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the appellant has, in 
fact, presented new and material evidence under 
38 C.F.R. § 3.156 because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial). In other words, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered. What the RO may have determined in this regard is 
irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New evidence means existing evidence which has not previously 
been submitted to VA decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).

Evidence added to the record, since the Board's January 1997 
and the RO's subsequent January 2000 decisions, consists of 
VA Medical Center treatment records, which includes a March 
2004 etiological opinion by VA physician, Dr. T.S.; a brief 
note by Dr. S.P., which includes his opinion that the onset 
of the veteran's histoplasmosis disability during service 
could not be ruled out; Social Security Administration 
disability records; and a hearing transcript of the veteran's 
March 2004 hearing before the RO Appeals Team. 

In the March 2004 optometry attending note by VA physician, 
Dr. T.S.,  the physician offered the opinion that his review 
of the medical records and notes indicated to him that it was 
as least as likely as not that the veteran developed the 
histoplasmosis condition during service. In a July 2002 note, 
Dr. S.P. indicated that he agreed with Dr. T.S.' opinion that 
the onset of the veteran's histoplasmosis disability during 
service could not be ruled out. The evidence added to the 
record after January 2000 offers a new etiological opinion 
for the veteran's condition. The new evidence showing is 
sufficient to warrant a reopening of the claim.

Such evidence is new in the sense that it has not previously 
been before VA decision makers. It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled provides a competent medical etiological 
opinion of the veteran's disability. Accordingly, it is new 
and material, and thus sufficient, to reopen the veteran's 
claim of entitlement to service connection for visual 
impairment due to histoplasmosis. To that extent, the appeal 
is granted.
 

ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
visual impairment due to histoplasmosis is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for vision impairment due to histoplasmosis. 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999). However, it 
would be premature for the Board to take such action prior to 
the RO, as it could result in prejudice to the veteran's 
claim. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC No. 16-92.

The issue of service connection for the veteran's visual 
impairment disability due to histoplasmosis requires evidence 
that demonstrates the disability was the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004). 

Dr. T.S. offers an etiological opinion in his March 2004 
optometry attending note, which indicates that he finds the 
veteran's histoplasmosis and associated retinopathy developed 
during service. The physician indicated that military records 
including the eye examination from the veteran's induction 
physical focused on strabismic amblyopia and later notes 
pertained to cosmetic correction of esotropia. He noted that 
there were no notes about retinal findings especially any 
that would suggest pre-existence of ocular histoplasmosis 
syndrome. His conclusion was that given the present morbid 
diagnosis of ocular histoplasmosis syndrome, it is as least 
as likely as not that he developed the retinopathy while in 
service.

Although the physician offered an opinion relating to the 
nexus between the histoplasmosis and service, he did not 
provide reasons for his conclusions other than a brief 
statement that prior records and notes did not contain 
sufficient retinal findings. The physician did not explain 
the etiological significance of several matters in the 
veteran's medical history, including the following: the upper 
respiratory infection illness during service; the history of 
examinations for esotropia and amblyopia; the veteran's 
abnormal retinal correspondence found in September 1968; and 
the status of the veteran's visual acuity before, during, and 
after service. Thus, this case warrants a remand to provide 
the VA physician the opportunity to provide a clarification 
of the diagnosis and opinion.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. Accordingly, the case is REMANDED for the 
following actions:

1.	The veteran's claims folder should be returned 
to VA physician, Dr. T.S., who offered the 
etiological opinion in his March 2004 optometry 
attending note. If this physician is not available, 
the claims folder should be returned to a similarly 
qualified examiner. The claims folder, including a 
copy of this REMAND and the September 1996 
independent medical opinion, should be made 
available to the examiner. The examiner is 
requested to review the entire claims folder along 
with the September 1996 independent medical 
examiner's opinion. The examination report should 
reflect that such a review was conducted and should 
include responses to each of the following items:

a.	State the diagnoses of all the veteran's 
current disabling conditions of the left 
and right eyes.

b.	For each diagnosis stated in response to 
item a, above, state a medical opinion 
based on the entire record, including the 
history of eye disability and visual 
acuity, the "abnormal retinal 
correspondence" found in September 1968, 
and the upper respiratory infection during 
service, as to the probability (more likely 
than not, as likely as not, or less likely 
than not) that the diagnosed disabling 
condition is the result of a disease, 
injury, or incident incurred in service.

2.	Following the above development, the claims file 
and any additional evidence submitted by the 
veteran should be reviewed. If after review it is 
found that additional development or an examination 
is necessary, it should be scheduled. All indicated 
development should be undertaken and the issue of 
entitlement to service connection for visual 
impairment disability due to histoplasmosis should 
be readjudicated. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


